Citation Nr: 1032629	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disability.

2.  Entitlement to service connection for a thyroid disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1992 to May 1992 
with additional periods of active duty for training in the 
Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board remanded the case in May 2007 for further development 
and adjudicative action.  The case has been returned to the Board 
for further appellate action. 

The Board notes that the appeal for entitlement to service 
connection for psychiatric disability resolved by a March 2010 
Appeals Management Center (AMC) decision granting service 
connection for the claimed disability.


REMAND

The Board finds that, unfortunately, the Veteran's claims must 
once again be remanded to the RO/AMC.

In this regard, the Board notes that the Veteran submitted an 
authorization to request records from OB/GYN Associates of 
Montgomery during December 2007.  However, the RO/AMC never 
requested such records.  The Veteran had submitted one record 
from OB/GYN Associates with the authorization to request 
additional records which was only administrative information.  
Thus, the RO/AMC must procure an additional authorization from 
the Veteran and obtain such records.

Inexplicably, the AMC apparently re-adjudicated the Veteran's 
claims herein on the wrong basis in the March 2010 supplemental 
statement of the case (SSOC).  The March 2010 SSOC provided 
irrelevant regulations concerning reopening claims with the 
submission of new and material evidence and the SSOC further 
indicated that there was no new and material evidence to reverse 
a May 2006 prior denial.  The Board notes that the only May 2006 
adjudicatory document in the claims files is an SSOC which 
confirmed the denial in a February 2004 rating decision, which 
had denied the Veteran's original claims for service connection.  
Thus, the claims must be returned to the RO/AMC for the issuance 
of an appropriate SSOC which does not misinform the Veteran of 
what is required to substantiate her claims.  

The Board's prior remand conferred on the Veteran the right to 
compliance with the remand orders, as a matter of law.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as 
already explained herein, the Board's remand orders were not 
fully complied with.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should request the 
Veteran to provide identifying information 
concerning any health care who treated or 
evaluated her for the claimed disabilities 
while she was on active duty or active duty 
for training or after her last period of 
active duty for training.  It should then 
undertake appropriate development to obtain 
any pertinent, outstanding evidence.  The RO 
or the AMC should continue its efforts to 
obtain any pertinent, outstanding service 
medical records unless additional efforts 
would be futile.

2.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the claims utilizing relevant 
laws and regulations.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




